Citation Nr: 0611188	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-16 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to an increased evaluation for the service 
connected status post right elbow fracture and laceration, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an effective date prior to February 20, 
2003 for the assignment of a 10 percent evaluation for post 
right elbow fracture and laceration.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1978 to August 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the RO.  



FINDINGS OF FACT

1.  The service-connected right elbow disability is not shown 
to be manifested by more than noncompensable restriction of 
motion due to pain; a functional loss due to pain, weakness, 
fatigue or repetitive motion that equates with flexion 
limited to 90, extension limited to 75 degrees or pronation 
lost beyond the middle of the arc is not demonstrated.  

2.  The service-connected disability picture is shown to have 
more nearly approximated a level of impairment manifested by 
painful right elbow motion beginning on January 22, 2003.  



CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service connected status post right elbow fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.20, 4.71a, Diagnostic Codes 5003, 5010, 5205, 5206, 5207, 
5208, 5209, 5213 (2005).  

2.  An effective date of January 22, 2003 for the 10 percent 
rating for the service-connected status post right elbow 
fracture and laceration is for application.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp 2005); 38 C.F.R. 
§§ 3.400, 4.7 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded her a comprehensive 
VA examination addressing her service connected disorder.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claims in a March 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by her and which portion VA would 
attempt to obtain on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued prior to 
the appealed May 2003 rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate her 
claims and assist her in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, however, service connection had already been 
established for the veteran's right elbow disorder at the 
time of the May 2003 rating decision.  

Moreover, by assigning the veteran a 10 percent evaluation as 
of February 20, 2003, the RO notified her of the fact that 
she would be assigned an effective date for the award of 
increased benefits.  The Board thus finds no Dingess defect 
in the present case.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  An increased evaluation for the service-connected status 
post right elbow fracture and laceration.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In the present case, the Buffalo, New York RO initially 
granted service connection for status post right elbow 
fracture and laceration in a March 1990 rating decision, as 
indicated in an August 1983 medical record.  A no percent 
evaluation was assigned, effective in October 1989.  

In April 2003, the veteran underwent a VA orthopedic 
examination, which showed decreased arm swing on the right, 
tenderness over the right elbow with resisted wrist extension 
and increased pain over the right elbow on pronation with 
resistance.  

The veteran's range of motion testing revealed full extension 
of 0 degrees, elbow flexion to 130 degrees, supination from 0 
to 80 degrees, and pronation from 0 to 70 degrees.  The elbow 
was stable to ligament testing.  The examiner diagnosed the 
disorder as residual right elbow fracture.  

The X-ray studies of the right elbow, also from April 2003, 
were interpreted as being normal.  

In a May 2003 rating decision, the RO increased the rating 
for the service-connected status post right elbow fracture 
and laceration to 10 percent as of February 20, 2003.  

The veteran was seen for a total of eight visits from May 
2003 to July 2003 by a physical therapist for treatment for 
right elbow manifestations.  During the May 2003 treatment, 
veteran reported having pain ranging from 3 to 8 (on a scale 
of 0-10 with 0 being no pain and 10 being extreme pain).  

Also during May 2003 treatment, veteran reported that 
physical therapy was helpful in providing relief, but it 
would only last about 12 hours.  The treatment prescribed to 
the veteran involved various stretching and strengthening 
exercises.  

In addition the veteran was given a home exercise routine to 
complete.  As of final physical therapy session in July 2003, 
veteran still reported pain in right elbow.  

The RO has evaluated the veteran's status post right elbow 
fracture and laceration at the 10 percent rate under 
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5003 & 5010.  

Diagnostic Code 5010 deals with arthritis due to trauma 
substantiated by x-ray findings and bases ratings of the 
disorder under Diagnostic Code 5003, the degenerative 
arthritis rating schedule.  

Under Diagnostic code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under other appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints to be combined, not added under diagnostic 
code 5003.  

With X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups 10 percent 
evaluation is for application.  

A 20 percent evaluation is assigned with X-ray evidence of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.  

As such, a rating higher than the currently assigned 10 
rating is not for application in accordance with the 
provisions of this Diagnostic Code as the service-connected 
disability involves on the right elbow in this case.  

However, the Board also must consider assigning a higher 
rating based on limitation of motion under Diagnostic Codes 
5205, 5206, 5207, 5208 and 5209.  

Under Diagnostic Code 5205 a 40 percent evaluation is 
assigned when ankylosis of the elbow is favorable at an angle 
between 90 and 70 degrees.  

Under Diagnostic Code 5206 a 20 percent evaluation is 
assigned when flexion is limited to 90 degrees.  

Under Diagnostic Code 5207 a 20 percent evaluation is 
assigned when extension is limited to 75 degrees.  Under 
Diagnostic Code 5208 a 20 percent evaluation is assigned when 
flexion is limited to 100 degrees and extension limited to 45 
degrees.  

Under Diagnostic Code 5209 a 20 percent evaluation is 
assigned when there is a joint fracture with marked cubitus 
varus or cubitus valgus deformity or with ununited fracture 
of head of radius.   

In this case, the service-connected status post right elbow 
fracture and laceration is not shown to meet the criteria for 
higher rating assignment under any of these other Diagnostic 
Codes.  

The veteran is not shown to have ankylosis of the elbow.  She 
has elbow flexion to 130 degrees and is able to extend to 0 
degrees.  As such, a disability picture consistent with 
flexion limited to 100 degrees and extension limited to 45 
degrees cannot be demonstrated.  

Finally, the Board notes that the service-connected 
disability picture is not shown to include signs of joint 
fracture deformity or an ununited fracture of head of radius.  
The X-ray studies in this regard have been noted to be 
normal.  

The veteran does exhibit significant symptoms including those 
of right elbow pain, weakness, stiffness, fatigue and 
demonstrated difficulty with repetitive activities.  

However, a higher rating is not for application on this basis 
as the veteran is not shown by the medical evidence to have a 
functional loss related to these manifestations that she 
would with flexion limited to 90 degree or extension limited 
to 75 degrees or any loss of pronation.  

The private medical records show only pain on full flexion, 
and the VA records do not document more than decreased arm 
swing, tenderness of resisted extension, and pain on resisted 
pronation.  

Overall, the medical evidence is against the veteran's claim 
for a rating higher than 10 percent for the service-connected 
status post right elbow fracture and laceration and must be 
denied.  38 C.F.R. § 4.7.  


III.  An effective date prior to February 20, 2003 for the 10 
percent evaluation.

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  
38 C.F.R. § 3.400(b)(2).  

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).  

In the present case, the veteran first applied for service 
connection in October 1989.  She is shown to have failed to 
report for a VA examination in December 1989.  

In March, 1990, the RO granted service connection for the 
elbow disorder and assigned a zero percent evaluation as of 
October 1989.  

The veteran was notified of this decision in April 1990, but 
did not submit a Notice of Disagreement or otherwise indicate 
a desire to contest this action in the following year.  

The veteran next applied for increased compensation and her 
claim was received by the RO on February 20, 2003.  The RO 
subsequently received copies of private physician treatment 
records dated from January 2003 to March 2003.  

The veteran is shown in these submitted records to have been 
seen on January 22, 2003 for complaints of right elbow pain 
for the past year.  The examiner noted that the elbow was 
tender on the lateral aspect.  There was a full range of 
motion with pain on full flexion.  A January 2003 X-ray 
report showed no fracture or dislocation or other significant 
bone or joint abnormalities.  

Following the VA examination in April 2003, the RO increased 
the evaluation for the veteran's right elbow disorder to 10 
percent as of February 20, 2003 based on the examination 
findings.  

In this case, the veteran's claim for increase is shown to 
have been received on February 20, 2003.  This was many years 
after the unappealed March 1990 rating decision.  See 
38 U.S.C.A. § 7105(c).  Significantly, there is medical 
evidence showing treatment for right elbow symptoms in the 
year preceding the date of claim for increase.  

Overall, this evidence provides a basis for finding that the 
service-connected right elbow disability had undergone an 
increase in severity at earlier date.  

The private treatment report dated on January 22, 2003 first 
document findings of right elbow impairment manifested by 
tenderness and pain on full flexion that were later confirmed 
by VA examination and then found to support the assignment of 
a 10 percent rating.  

Accordingly, given that this was in the year prior to the 
claim for increase, an earlier effective date of January 22, 
2003 is for application in this case.  



ORDER

A rating in excess of 10 percent for the service-connected 
status post right elbow fracture and laceration is denied.  

An earlier effective date of January 22, 2003 for assignment 
of a 10 percent evaluation for the service-connected status 
post right elbow fracture and laceration is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


